PER CURIAM.
**784Following a jury trial, the defendant, Tinesse Tilus, was convicted of robbery in the first degree in violation of General Statutes § 53a-134(a) (2) in connection with an incident in Bridgeport in 2011. The trial court sentenced him to a term of twelve years incarceration, execution suspended after eight years, followed by four years of probation. The defendant appealed from the judgment of the trial court to the Appellate Court, claiming, among other things, that: (1) the trial court failed to secure a valid waiver of his **785constitutional right to conflict free representation; and (2) the prosecutor violated the defendant's right to a fair trial by committing several improprieties in closing and rebuttal arguments to the jury. The Appellate Court affirmed the judgment of the trial court, holding that the defendant's waiver was valid and that the prosecutor's isolated improper statements did not deprive the defendant of a fair trial in light of its consideration of the factors set forth in State v. Williams , 204 Conn. 523, 540, 529 A.2d 653 (1987). State v. Tilus , 157 Conn.App. 453, 460, 489, 117 A.3d 920 (2015). We then granted the defendant's petition for certification to appeal, limited to the following issues: (1) "Did the Appellate Court properly determine that the trial court secured a valid waiver of the defendant's constitutional right to conflict free representation?"; and (2) "Did the Appellate Court properly determine that the prosecutor did not violate the defendant's right to a fair trial in the prosecutor's closing argument?" State v. Tilus , 317 Conn. 915, 117 A.3d 854 (2015).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.